INDICTMENT against Ransom Smith, the appellant, for an assault and battery with intent to murder. At a term of the Circuit Court held in March, 1850, there was a trial upon the indictment, and the jury found the defendant not guilty of the intent to commit murder, but guilty of an assault and battery. The defendant’s counsel thereupon moved the Court for a discharge, but the motion was overruled, and the Court rendered judgment upon the verdict.
The county of Jefferson is one of those counties in which the act of 1849 gives exclusive jurisdiction to justices of the peace in cases of assault and battery. The Circuit Court had, therefore, no jurisdiction to punish the defendant for an offence amounting only to an assault and battery, though the indictment charged an intent to commit a felony. Nelson v. The State, at this term (1).
The judgment is reversed, &c.

 See ante, p. 249.